Citation Nr: 1621031	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  05-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for numbness of both feet, claimed as secondary to treatment for service-connected genitourinary disabilities.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for numbness of both feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2003 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2009, the issue of entitlement to service connection for numbness of both feet, claimed as secondary to treatment for service-connected genitourinary disabilities, was last before the Board and remanded for further development.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Board remanded the issue of entitlement to service connection for numbness of both feet, claimed as secondary to treatment for service-connected genitourinary disabilities.  In doing so, the Board also directed the AOJ to adjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for numbness of both feet.  The Board deferred adjudication of the claim of entitlement to service connection for numbness of both feet, finding it to be inextricably intertwined with the 38 U.S.C.A. § 1151 issue.  Harris v. Derwinski,
1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined); see also Henderson v. West, 12 Vet. App. 11(1998).

In the aforementioned September 2013 rating decision, the AOJ denied the claim  of entitlement to compensation under 38 U.S.C.A. § 1151 for numbness of both feet.  The Veteran filed a timely Notice of Disagreement (NOD) and Substantive Appeal (VA Form 9) in response to the Statement of the Case (SOC) addressing this issue.  Thus both issues are within the Board's jurisdiction.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

In his Substantive Appeal for this matter, the Veteran requested a Board hearing by live videoconference.  He has not been afforded such a hearing.  Accordingly, the claims are remanded to afford the Veteran such a hearing.  38 C.F.R. §§ 20.703, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity at the Milwaukee, Wisconsin RO.  Notice in this regard should be sent to the Veteran as required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




